Title: From John Adams to Rev. Manasseh Cutler, 10 May 1802
From: Adams, John
To: Cutler, Rev. Manasseh



Dear Sir
Quincy, May 10 1802

I duly received your favor of the 17 of April. The letter from Dr Mitchell & the project of the society at N York of a national academy shall be laid before the american academy of Arts & sciences at their next meeting. Your other favor, of April 22 has since come to hand. I thank you Sir for your obliging persuit of the census.
If the government for the second twelve years by undoing all that was done in the first twelve years could restore us to the situation, we were in at first humiliating as that was, we shall be more fortunate than f I fear we shall be. Those who live to that period will see and feel what I hope will be out of the sight of / your very respectful & obedient servant
